In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________

                  No. 02-20-00299-CV
             ___________________________

 ROLLED STEEL FRAME MANUFACTURING, INC., Appellant

                              V.

FC MARKETPLACE, LLC AND BANK OF AMERICA, NATIONAL
              ASSOCIATION, Appellees


          On Appeal from the 67th District Court
                 Tarrant County, Texas
             Trial Court No. 067-316789-20


         Before Sudderth, C.J.; Kerr and Birdwell, JJ.
             Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s unopposed motion to dismiss. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                      Per Curiam

Delivered: January 14, 2021




                                           2